Name: Commission Regulation (EC) No 719/2001 of 10 April 2001 amending Regulation (EC) No 590/2001 derogating from and amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|32001R0719Commission Regulation (EC) No 719/2001 of 10 April 2001 amending Regulation (EC) No 590/2001 derogating from and amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 100 , 11/04/2001 P. 0013 - 0013Commission Regulation (EC) No 719/2001of 10 April 2001amending Regulation (EC) No 590/2001 derogating from and amending Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 590/2001(2) introduces a number of amendments and derogations to Commission Regulation (EC) No 562/2000(3) in order to deal with the exceptional market situation resulting from the recent events linked to bovine spongiform encephalopathy (BSE).(2) In view of that situation and to improve the effectiveness of the intervention measures laid down in Regulation (EC) No 590/2001 a derogation should be granted from Article 4(2)(g) of Regulation (EC) No 562/2000 relating to the two April tendering procedures by allowing the purchase of heavier animals while restricting their buying-in price to that of the maximum authorised weight.(3) Regulation (EC) No 590/2001 should therefore be amended.(4) In view of the development of events this Regulation must enter into force immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Article 1(3) of Regulation (EC) No 590/2001 is replaced by the following: "3. Notwithstanding Article 4(2)(g) of Regulation (EC) No 562/2000, for the second quarter of 2001 the maximum weight of the carcasses referred to therein shall be:- 430 kg for the first two tendering procedures; however, carcasses weighing more than 430 kg may be bought into intervention but in that case the buying- in price paid shall not exceed the price for that maximum weight,- 410 kg for the third and fourth tendering procedures,- 390 kg for the last two tendering procedures."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 86, 27.3.2001, p. 30.(3) OJ L 68, 16.3.2000, p. 22.